IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-10266
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

NATIVIDAD SILVA, JR.,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:95-CV-131-G
                        - - - - - - - - - -
                          January 6, 1998
Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Natividad Silva, Jr., appeals the district court’s denial of

his motion to vacate, set aside, or correct sentence, pursuant to

28 U.S.C. § 2255.   He argues that he received ineffective

assistance of counsel; that the Government unlawfully interfered

with his ability to interview witnesses; that Counts 4 and 6 of

the indictment were multiplicitous; that the indictment was

insufficient to put him on notice of the true nature of the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-10266
                                 -2-

offense charged in Count 6; and that the evidence was

insufficient to support his conviction under Count 6.

     Silva’s ineffective-assistance claims are without merit.     He

contends that counsel was ineffective in failing to provide the

sentencing court with advance notice of Silva’s request for an

evidentiary hearing.    Because counsel was nevertheless permitted

to present evidence on Silva’s behalf at sentencing, Silva has

failed to demonstrate any prejudice resulting from the alleged

deficiency, and his claim fails.    Strickland v. Washington, 466
U.S. 668, 687 (1984).

     Silva’s remaining ineffective-assistance claims, raised for

the first time on this appeal, are subject at most to plain-error

review.    See United States v. McPhail, 112 F.3d 197, 199 (5th

Cir. 1997).   All of his contentions involve factual questions

which this court will not address for the first time on appeal

and which, by their nature, do not rise to the level of obvious

error.    See Robertson v. Plano City of Texas, 70 F3d 21, 23 (5th

Cir. 1995).

     Silva’s contention that the Government unlawfully interfered

with his ability to interview witnesses is likewise unavailing.

Even if it is assumed that his claim is a constitutional one so

as to be cognizable in a § 2255 motion, Silva makes no connection

between the claim and the voluntary nature of his guilty plea.

Inasmuch as he fails to do so, the claim is waived by his guilty

plea.    See Taylor v. Whitley, 933 F.2d 325, 327 (5th Cir. 1991).
                             No. 97-10266
                                  -3-

     Silva’s sufficiency-of-the-evidence challenge is also waived

by his guilty plea.     See United States v. Broome, 628 F.2d 403,

405 (5th Cir. 1980); see also Kelley v. Alabama, 636 F.2d 1082,

1083-84 (5th Cir. 1981).    Silva’s challenges to the indictment

are procedurally barred.     United States v. Shaid, 937 F.3d 228,

232 (5th Cir. 1991)(en banc).    Accordingly, the district court’s

judgment is AFFIRMED.